Citation Nr: 0732322	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including degenerative arthritis and 
radiculopathy at C6-7.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1965 to May 1973 
and from January 1991 to March 1991. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2003 and June 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

The April 2003 rating decision denied the veteran's claim for 
an increased rating for his PTSD and his claim of entitlement 
to a TDIU.  The June 2003 rating decision denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability.

This case was previously before the Board in April 2007, 
wherein the veteran's claim was remanded for additional due 
process compliance.  The case has been returned to the Board 
for appellate consideration.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims for an increased rating for his service-
connected PTSD and for TDIU.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.




FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's cervical spine disability, including 
degenerative arthritis and radiculopathy at C6-7, is causally 
or etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's cervical spine disability, including 
degenerative arthritis and radiculopathy at C6-7, was not 
incurred in, or aggravated by, active service, and may not be 
presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim of entitlement to service connection for a 
cervical spine disability.

This letter failed to discuss the law pertaining to the 
assignment of a disability evaluation and an effective date 
in compliance with Dingess/Hartman.  However, the Board finds 
that this omission was not prejudicial because the 
preponderance of the evidence is against the claim for 
service connection, and therefore, no disability evaluation 
or effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to be awarded service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including a 
transcript of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cervical spine 
disability, so it must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran's service medical 
records are incomplete, as the separation examinations from 
his periods of service are not associated with his claims 
file.  However, the veteran's available service medical 
records do not show treatment for a cervical spine injury or 
disorder.  Moreover, the veteran's May 1974 report of a 
physical examination for purposes of enlistment into the 
Reserves showed a normal clinical evaluation of the neck, 
spine, and musculoskeletal system.  Likewise, the veteran did 
not voice any complaints about his cervical spine at this 
examination.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems with his 
cervical spine at that time, or during his period of active 
military service, then he would have at least mentioned this 
during his May 1974 military examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
His December 1976 VA examination was negative for a cervical 
spine disability.  Indeed, the veteran's VA treatment records 
do not show a diagnosis of a cervical spine disability, 
including arthritis, until 2002.  This is beyond the one year 
period after service for presumptive service connection for 
arthritis.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disability at issue, years 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his current cervical spine disability to his 
service.  None of the veteran's treating providers, nor the 
VA examiner have proffered a nexus opinion concluding that 
his current cervical spine disability is in any way related 
to his military service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  As such, there is no 
competent clinical evidence that relates the veteran's 
cervical spine disability to his military service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed cervical spine disability during or as a result of 
his service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran's current cervical 
spine disability is related to his service in the military 
comes from the lay statements submitted by the veteran.  
Nevertheless, these statements do not provide a causal, 
medical link between his complaints and his service, as none 
of the statements were submitted by medical providers, who 
have the necessary medical training and/or expertise to make 
a diagnosis or determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against his claim, in 
turn, meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a cervical spine 
disability, including degenerative arthritis and 
radiculopathy at C6-7, is denied.




REMAND

While the Board acknowledges that the veteran referenced a 
claim for an increased rating for his service-connected 
prostate cancer, status-post prostatectomy at his June 2007 
travel Board hearing, the record currently before the Board 
does not reflect that such issue has been developed for 
appellate consideration at this time.  However, the Board 
notes that VA computer records (VACOLS) indicate that the 
veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2006 regarding the 
issue of a proposed reduction of the rating for his service-
connected prostate cancer from 100 percent disabling to 40 
percent disabling, but the veteran's claims folder does not 
contain a copy of the transcript of that proceeding.  The 
record also does not contain documentation of any subsequent 
rating action.  Nevertheless, the veteran, in a written 
statement dated June 2007, and at his June 2007 Board 
hearing, requested a 100 percent rating for his service-
connected prostate cancer.  This implies that the veteran had 
knowledge of having been rated less than 100 percent for his 
prostate cancer at the time of his June 2007 Board hearing.  
The veteran's claim for an increased rating for his service-
connected prostate cancer could potentially impact 
the disposition of the claim of entitlement to a TDIU, and 
vice versa.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  Thus, clarification as to the 
current rating assigned for the veteran's service-connected 
prostate cancer is necessary and the claim of entitlement to 
an increased disability evaluation for the veteran's prostate 
cancer must be further developed and adjudicated by the RO 
before the RO can readjudicate the claim of entitlement to a 
TDIU.  This avoids piecemeal adjudication of the claims with 
common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

With regard to the veteran's claim for a higher disability 
rating for his PTSD, according to the veteran's testimony at 
his June 2007 hearing, the veteran received treatment for his 
service-connected PTSD approximately every two weeks at the 
VA Medical Center (VAMC) in Detroit.  (Transcript at pages 10 
- 11.)  However, the veteran's claims file does not contain 
any treatment records related to his PTSD subsequent to his 
inpatient treatment at the North Chicago VAMC in 2003.  These 
additional records may contain important medical evidence or 
confirmation of the veteran's assertions.  VA must make a 
"reasonable effort" to obtain these and other relevant 
records.  If the RO did make a reasonable effort to obtain 
all of the veteran's VA medical treatment records, but they 
were unavailable, there is no specific indication in the file 
that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2005).  As VA has a duty to request all available and 
relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Board acknowledges that he was most recently 
afforded a VA examination in February 2003, and that a copy 
of the examination report is in his claims file.  
Nonetheless, the veteran has been hospitalized for 
psychiatric complaints since that time, and continues to 
assert that his symptoms have worsened.  Likewise, the 
veteran's Global Assessment of Functioning (GAF) score was 
55-60 upon VA examination in December 2003, but was listed as 
30 in a January 2004 letter from the Vet Center.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  As such, in order to 
effectively evaluate the veteran's PTSD, more recent 
objective characterizations of the condition and its 
associated symptomatology, as well as a more recent Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, are required.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).  

Furthermore, a determination as to the severity of his PTSD 
is complicated by the fact that the veteran has been 
diagnosed with a depressive disorder.  The Board is unclear 
as to whether this diagnosis may be dissociated from, or is 
part and parcel of, the disability at issue.  Symptoms 
related to nonservice-connected disorders generally cannot be 
used as grounds for increasing the rating for his PTSD.  The 
Board cannot render an informed decision concerning the level 
of disability caused by PTSD in the absence of specific 
medical information regarding these coexisting conditions.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  

As a result, an opinion is also needed concerning whether his 
service-connected PTSD is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an additional 
VA examination to obtain more current findings in this regard 
would be useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Associate a copy of the transcript of 
the DRO hearing, in March 2006, with 
regard to the issue of the proposed 
reduction for his service-connected 
prostate cancer from 100 percent, and any 
subsequent rating decisions, notice of 
disagreement, statement of the case 
(SOC), VA Form 9 (or other substantive 
appeal), or supplemental SOC (SSOC) on 
this issue.  In the event a 100 percent 
rating is not currently in effect for his 
service-connected prostate cancer, the RO 
should adjudicate the veteran's claim for 
an increased rating, to include a 
temporary total disability evaluation, 
for his prostate cancer.  Notice of the 
determination and his appellate rights 
should be issued to the veteran and his 
representative.  Only if there has been 
receipt of a timely notice of 
disagreement, issuance of a statement of 
the case, and receipt of a timely 
substantive appeal, documented of record 
as to this issue, should the issue be 
certified to the Board for appellate 
consideration.

2.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Detroit, Michigan from September 2003  to 
the present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  In 
particular, the examiner should opine as 
to whether the diagnosis of depression 
may be clinically dissociated from, or is 
part and parcel of, the PTSD, as well as 
indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other service-connected or 
nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

The examiner should also assign a GAF 
score (Axis V diagnosis), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

4.  The RO should consider all additional 
evidence received since issuance of the 
most recent SSOC in April 2004 and 
readjudicate the issues of entitlement to 
an increased disability rating for PTSD 
and entitlement to TDIU.  If either 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


